             Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 1 of 9
                  I ~. ,,_.,     GJ
                   '.!' ' '
                   '     •
                               '.:::j·~
                                 •\
                                          ,Th
                                           •<t
                   ..: - ~· ,,            i;;j;
        !.;                 IN THE UNfTED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MORGAN HARRIS

                Plaintiff,

       v.                                                         CIVIL ACTION

ADT LLC and
ADT LLC PROTECTION ONE SEVERANCE :
                                                                  No:
PLAN
                                                                                    20              140
                Defendants.

                                                                                     FILED
                                                      COMPLAINT
                                                                                    JAN 07 2020
A.     PARTIES                                                                    KATE BARKMAN. Clari<
                                                                 By          Dep. Clerk
        l.       Plaintiff Morgan Harris is an adult individual and former employee of ADT LLC.

       2.        Defendant ADT LLC ("ADT") is a Delaware corporation with offices located at

150 l Yamato Road, Boca Raton, FL 33431.

B.     JURISDICTION AND VENUE

       3.        This Court has jurisdiction over Plaintiffs claim under ERISA for denied benefits

pursuant to 29 U.S.C. l l 32(a)(l )(B) and 28 L'.S.C. 1331.

       4.        Venue is properly invoked in this district pursuant to 28 U.S.C. 1391 because

Plaintiff accrued his severance benefit under the Severance Plan while living in Pennsylvania,

and the Plan has significant contacts in this district with participants who reside here.

       5.        Plaintiff exhausted his administrative remedies pursuant to the terms of the

Severance Plan.

C.      FACTS

       6.        .Mr. Harris was employed by ADT from September I, 2012 through August L

2019 in the position of Senior Director Enterprise Solutions.



     LAW OFFIOES OF LAMB McERlANE PC              •   24 EAST MARKET STREET   •    BOX 565   •   WEST CHESTER, PA. 19381-0565
., .
                    Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 2 of 9



               7.       ADT LLC provides security services to individuals and commercial entities.

               8.       On or about July 17, 2019, ADT terminated Mr. Harris's employment with the

       company effective August I, 2019, and, in conjunction therewith, presented a severance

       agreement t<) Harris.

               9.       The severance agreement was presented to Mr. I larris pursuant to the ADT LLC

       Protection One Severance Plan. ("Severance Plan").

                I 0.    ADT established the Severance Plan for the purpose of providing severance

       benefits to certain employees of ADT.

                11.     ADT states in the Severance Plan that the Severance Plan constitutes a formal

       employee welfare benefit plan under the Employee Retirement Income Act of 1974 ("ERJSA").

                12.     Harris is a participant pursuant to the terms of the Severance Plan and as set forth

       in the proposed severance agreement.

                13.      Pursuant to Section 3.01 of the Severance Plan, the amount of severance pay

       (severance      benefit)   payable to    a   participant   shall     be    calculated based         upon    the

       participant/employee's years of service corresponding to the employee's job classification and

       pay grade level.

                14.      The severance benefit Harris is entitled to receive pursuant to the Severance Plan

       is in the amount of $67,166.6 7 ("Severance Benefit").

                15.      Section 2.03 of the Severance Plan states, in pertinent part: "no Benefits shall be

       due or paid under the Plan to any Employee, unless the Employee executes (and does not

       rescind) a written waiver and release, in a form prescribed by the Company, of any and all

       claims ... ".




              LAW OFFICES OF LAMB McERLANE PC   •   24 EAST MARKET STREET   •    BOX 565   •   WEST CHESTER, PA. 19381-0565
           Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 3 of 9



         16.    The severance agreement presented to Harris included not only a written waiver

and release but also included significant restrictive covenants.

         17.    Paragraphs 3(b) and (c) of the proposed severance agreement included a non-

solicitation clause and a non-competition clause, respectively.

         18.    Pursuant to Paragraph 3(c) of the severance agreement Harris would be precluded

from working in his chosen field for one (I) year following the date of termination.

         19.    There is no language in the Severance Plan that requires an employee to enter into

a post-employment restrictive covenant in order to receive the promised Severance Benefit.

         20.    Promptly after receiving the proposed severance agreement, Harris informed ADT

that he would not agree to fhe restrictive covenants contained in the severance agreement but

would agree to the release and waiver, as required by the Severance Pian.

         21.    ADT refused to remove the restrictive covenants from the severance agreement

and refused to pay Harris the Severance Benefit.

         22.    ADT also communicated that the Severance Plan is an ERISA Plan and any claim

regarding the determination of benefits must be made to the Plan Administrator.

         23.    On or about September 18, 2019, Harris submitted a timely written claim of the

determination of benefits under the Severance Plan to Amelia Pulliam as well as to outside

counsel for ADT, pursuant to Section 7.01 of the Severance Plan ("Claim").

         24.    Section 7.02 of the Severance Plan dictates that the Plan Administrator shall have

90 days to deny such Claim and was required to notify Harris in writing of the denial of the

Claim.

         25.    ADT failed to respond to the Claim in any manner.

         26.   · Harris has exhausted administrative remedies, to the extent any apply.




      LAW OFFICES OF LAMB McERLANE PC   •   24 EAST MARKET STREET   •   BOX 565   •   WEST CHESTER, PA. 19381·0565
          Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 4 of 9



        27.     To the extent the Severance Plan fails to qualify as a formal employee welfare

benefit plan under ERISA, ADT owes Harris the Severance Benefit pursuant to the Pennsylvania

Wage Payment and Collection Law.

        28.     Despite repeated demands, ADT without justification and in bad faith, has failed

and refused to pay Harris the monies due and owing to him pursuant to the Severance Plan.

                                   COUNT I
                IMPROPER DENIAL OJ<' BENEFITS PURSUANT TO THE
                EMPLOYMENT RETIREME:'.\TT INCOME SECURITY ACT

        29.     Plaintiff hereby incorporates the preceding paragraphs of this Complaint as if

fully set forth at length herein.

        30.     Defendant ADT violated the terms of the Severance Plan by failing to pay the

Severance Benefit to Plaintiff.

        31.     Defendant ADT violated the terms of the Severance Plan by requiring Plaintiff

submit to restrictive covenants, which are not included in the terms of the Severance Plan.

        32.     In accordance with the Severance Plan's terms, and ERISA, Plaintiff is entitled to

full payment of the Severance Benefit.


                            COUNT II
VIOLATION OF THE PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW

        33.     Plaintiff incorporates by reference Paragraphs I through 28 of this Complaint as if

fully set forth at length herein.

        34.     At all times material hereto, Plaintiff was an "employee" of ADT as defined by

the Pennsylvania Wage Payment and Collection Law ("WPCL"), 43 P.S. §260. J et seq.

        35.     At all times material hereto, ADT was Plaintiffs "employer" as defined by the

WPCL.




      LAW OFFICES OF LAMB McERLANE PC   •   24 EAST MARKET STREET   •   BOX 565   •   WEST CHESTER, PA. 19381-0565
               Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 5 of 9



             36.     The foregoing severance amounts due and owing to Plaintiff constitute ''wages"

    as defined by the WPC L.

             37.    To date, Defendant ADT has failed and refused to pay Plaintiff the wages to

    which he is contractually entitled under the Severance Plan.

             38.    Defendant's refusal to pay Plaintiff is without justification and in bad faith,

I   thereby entitling Plaintiff to liquidated damages in the amount of twenty-five percent (25%) of
I
    the total wages due and owing to him under the Severance Plan plus attorney's fees pursuant to

    the WPCL.

                                             COUNT III
                                        BREACH OF CONTRACT


             39.    Plaintiff incorporates Paragraphs I through 28 of the Complaint as if fully set

    forth at length herein.

             40.     Defendant ADT entered into a binding and enforceable agreement, the Severance

    Plan.

             41.    The terms and conditions of the Severance Plan require Defendant to make timely

    severance payment to Plaintiff.

             42.     Despite repeated demands by Plaintiff for payment of the severance, Defendant

    has failed, refused and neglected to tender payment in full and presently owes Plaintiff the

    unpaid amounts set forth above.

             43.     The failure and refusal of Defendant to tender payment in full as required under

    the Severance Plan constitutes a breach of contract.

             44.     As a direct and proximate result of the breach of contract by Defendant, Plaintiff

    has suffered substantial losses including, but not limited to unpaid severance.




            LAW OFFICES OF LAMB McERLANE PC   •   24 EAST MARKET STREET   •   BOX 565   •   WEST CHESTER. PA. 19381-0565
               Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 6 of 9



                                          PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Morgan Harris, respectfully requests that this Court:

                    A. Enter a declaratory judgement that Plaintiff is entitled to Severance Benefits

                        under the terms of the Severance Plan;

                     B. Require the Severance Plan to issue the Severance Benefit immediately;

                    C. Grant to Plaintiff all penalties, costs, disbursements and reasonable attorneys'

                        fees relating to his claim for benefits;

                     D. Grant Plaintiff prejudgment interest;

                     E. In the alternative, require ADT LLC to pay Plaintiff the Severance Benefit

                        pursuant to the Pennsylvania Wage Payment and Collection Law along with

                        liquidated damages, costs, disbursements and reasonable attorneys' fees;

                    F. And grant Plaintiff such additional relief as this Court deems appropriate.
I

I                                                             Respectfully submitted,

                                                              LAMB McERLANE PC


    Date:                                                     By:~ef/6-
                                                                     Mary-Ellen H. Allen, l.D No. 83885
                                                                     24 E. Market Street
                                                                     West Chester, PA 19381
                                                                     610-430-8000
                                                                     Attorney for Plaintiff
                                                                     Morgan Harris




            LAW OFFICES OF LAMB McERLANE PC   •   24 EAST MARKET STREET   •   BOX 565   •   WEST CHESTER. PA. 19381-0565
                                                                                                   -I
                             Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 7 of 9
                 \1> ~~ Qr!~                                                                                                                                           rcto - \ \., 0
lll'o2119)                          :                          u\l\;_J~CIVI, COVERSHEET                                                                                     20
The JS 44 cJVll cover sheet' aoo.thc infomia.11on contained l],erem neither re ace nor supplement the f1hng and setv1ce of pleadings or other papers as required by law, except as
                                                                                                                                                                                      140
provided by local rules of1co4m This forr;n, approved by the Jud1c1al Con crence of the United States m Septemller 1974, is required for the use of the Clerk of Court for the
purpose ofinlllnrulg the c1v1I Clocker shcel                    (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM!

I. (a)       PLAI~TIFFS                                                                                                      DEFENDANTS
            Morgan Harri$                                                                                                    ADT LLC and ADT LLC Protection One Sev


     (b)                                                                                                                     County ofRes1clencc ofFma Listed Defendant
                                                                                                                                                   (IN U.S. PlAJNTTFF CJS
                                                                                                                             NOTE,   JN ! .ANO C'ONDEMNATION CASES,
                                                                                                                                     THP TRACT OF LAND JlllVOt VFD

     (C) Attorneys (Fir111.V~me. Ad<ll-ess, lllld T"lepllono N11•1ber)
            Mary-Ellen H. Allen
            24 E. Market Street.                                                            (610)430-8000

                                                              'P/Q« an ''.X" t11 Owe !Jox 011/yj                                                                                PARTIES (P/ac• 1111 "X" in On• Dorfnr PlatntlfT
                                                                                                                         (For DIVC13lt} Cares                                                          a11d 011r Bo~ for Dejrftrlatrt}
o   1    t:.s.Government                                                                                                                                                                                                l'TF        DEF
            Pl•mt1ff                                            .S. Gover1111w11 No1 a P•Yty)                      Citizen of This Stuto                                      lnc<l<J>Oraled or Prll'lcipal Pl•ce         0 4 0 4
                                                                                                                                                                                 ofBuiiness In Tilis S~lle

0 2      lJ .S. Government                               iVCl'llily                                                C1tl7.cn of Another Sl4it                                  IncorpoNt•d mid Pnnc1pa! Place             CJ   s as
            Oofcndont                                     (l•d1ca1e Cillrcnshrp of Par/Its rn Item Ill)                                                                          of Business In A•other Stat•

                                                                                                                                                                              Foreign Nation                             CJ 6    a   6

IV NATUREOFSUlTrP                            /U{'(J   011 ~   ·x··in One/Joi 0 ll,Y)
                                                                                 I                                                                                 CJ LClchere 1ior~ "Nature o CS LU' Cd
                                                                                                                                                                                                       o e Dcscnat1ons,
             CONTRACT                                                         TO~TS                                    J'QK••·•               N'-l'T~                -•NKRllf"        CV                  I    uwuSTATlJTF.S              I

0 ! I 0 lnSUl'al!CC                          PERSONAL INJL'RY                           PERSONAL INJURY            a   625 DruJ Related Scrzure             o 422 Appeal 28 use I ss               0 315 False Claims Act
0 120 Manne                             tJ )10 Airplane                            0 365 Personal Injury ·               of Property ~I USC 881             CJ 42J Wilhdzawal                      '1 376 Qui Tam (31     use
0 r30 Miller Act                        0 3IS Aupfonc Product                             Product Liabihly         CJ 6900ther                                     UUSCIS7                                    l729(a)}
D 140 Nccotinbl~ lnsttument                     L1abllily                          a 367 Health C'ar<!I                                                                                            ::J 400 Sane Rc-pportlomncnt
0 I SO Recovery of Ovcrpoyn1e•t         ::I 120 Assanlt Libel &                           Pharmoccuocol                                                        PR •••.K • RIGn '"                  CJ 41 0 AnlilJ'ust
        & Enfoocement of Judgn1cn1              Slander                                   Personal Injury                                                   CJ 820 Copyngh!s                       ::J 430 Banb and Banktn&
Cl I 51 Medicare Act                    0 BO federal Employern'                           Product Li•bihty                                                  ::I 110 Patc11t                        0 450 Comnlt'r<t
0 J 52 Recovery of Odaoltcd                     Liability                          CJ 368 Asbestos P<r10nal                                                 0 SJS Patent - Abbrev1arod             0 460 Deportation
        StudcDt Loans                   a 340Monne                                        lnJul)" Product                                                         New Drug Appilcauon              CJ 470 R11cketc¢r Influenced and
        (Exclude• Veteran•)             CJ 345 Morine Pr0<1uc1                            LJnbility                                                         CJ 840 Trademark                               Conupr Orgoniz.a•ion•
CJ 1$1 lleeovcry of Ovcrp•y111enl               l.iabUily                              rERSO~ALPROPERTY                           f.~jJCll<             I        .~OCJA.1   S•:C'llHI   ·y         d 480 Consumer Credit
        cfVetenHl's Bcnefii.            CJ 150 Motor Vehicle                      CJ 370 Other Fraud               0 7!0 fair Labor Stimdard.1              CJ   861 Hlt\ ([39Sff)                 CJ 48S Telephone Consumer
D 160 Stockl1oldel3' Suits              CJ 355 Motor Vcluclc                      CJ 17: Truth in LtRdtng                 Act                               CJ   162 Black L"lli (92.1)                    Prof<C'l1on Acr
CJ 190 Other Contract                           Product Liobilily                 CJ 380 Oilier Per.;onal          CJ 720 Labor/M anagcn1e11t               CJ   863 DJWC/D!WW (40S(g~)            CJ 490 Cab le/Sot TV
0 I 9S Co11trac1 Product Li1btlny       0 360 Other PorsOfla!                              Property Dornage               Relations                         CJ   864 SSID Title XVI                l'J 850 Secunlies/CommOdibes/
Cl I 96 Franchise                                     !!\jury                     n    38S Property DOlmage        0 740 Railway Lobor Act                  CJ   86S RSI (40S(g)l                          Exchange
                                        0 362 Pet'S(lnal lrtjuiy -                         Product J,mbili1y       0 1S1 F1111ily und Medical                                                      :J 890 Other Slatutory Aclu:>M
                                                 Medical Maloractlce                                              ~        Lea.eAct                                                                0 891 Agrtcuhural Acts
         REAL PROPERTY                         CIVIL RIGHTS                         PRISONER PE'ITilONS            D 90 Other Labor Litrgiilio"                  FEDERAL TAX SUITS                 0 S93 Envirorunental Mattm
a   21 OLand Condemnation               0    440 Other C.Vll Rights                  llabear Carpus:               ~ 91 Employee Retirement                 CJ 870 iaxes (U.S. Plainuff            :J 89S freedom oCloformaflon
::J 220 Foredosure                      CJ   441 Voling                           CJ 463 Ahcn Delainee                  IMDme Security Act                         or Defendant)                           Act
a 230 llent Lease&. Ejectnumt           CJ   442 Ernploymenr                      O S IO Mouons to Vaca1c                                                   CJ 87! IRS -Third Party                CJ 896 Arbilr•tion
n 240 Torts to Land                     0    443 Hottsioy                                  Semenec                                                                 26 USC 7609                     0 8~ Administrative Procedure
::J HS Tort Product Liability                    Accommodlllions                  CJ 530 Gencml                  ,_)                                                                                       Act/Reviow or Appeal of
0 290 All Oilier Real Property          0    445 Amer w'DlsabHities •             CJ SJS Death l'enall)'                  !Ml\IIGRATION            I                                                       Agency Dccislon
                                                 Etllflloymcnt                       OtbOJ"                        0 Mi2 "lalU'th7Jlt1on Applicnt10n                                               0 950 Const1tutiona1I1y of
                                        0    446 Arner wf01sub1httea ·            a 540 Mondao.1us & Olher         CJ 46S Other hnml&Tation                                                                State S1alutcs
                                                 Othor                            CJ 5,0 CIVIi Rlghts                     Act tons
                                        a 448 Education                           Cl 55S Prison Cond1tion
                                                                                  :J S60 Civil Detainee .
                                                                                         Conditions of
    I\                                                                                   Confinement
(V. 1lRIGIN (P/nc111111 "X" 1n 01te B"x On(vJ
1'( I Ong ma I     02 Removed from                                     0    3    Remanded from                0 4 Reinstated or         0 S TmnsCerred from  ~6 Mult1d1slnct                                   Cl 8 Mulbd1stnct
      Proceed mg          State Court                                            Appe!;a1c Court                   Reopened                 Anotll\:I District       Lttigntion •                                   Litigation·
                                                                                                                               (specif})                             Tramfcr                                       Direct File
                                               Cite the U .S CiVll Stature under which you 11re filing (Do n•t <It• }11rl!ilctl•nal 11r1.turu 11•/<!$1 liii-.,·•ityJ
                                                29 USC Section 1001. et seq .
     • CAUSE OF ACTION Bncf description of cause'
                                                Failure to Pay Benefits Under ERISA Plan                                                                                                                          ·.\
VII. REQUESTED IN      0                                CHECK IF THIS IS A CLASS ACTJON                                DEMANDS                                         CHECK YES only tf Jcmande'                  mco~:ln!:
     COMPLAINT:                                         UNDER RULE 23, F.R.Cv P.                                                                                       JURY DEMAND:         Cl Ye
VIII. RELATED CA.SE(S)
      IF ANY
                                                      (See instnu,11nns)
                                                                                  JUDGE                                                                          DOCK.ET NUMBER
                                                                                                                                                                                                                  J
DATE                                                                                   SIGN ATUR.E OF ATIORNEY OF RECORD
0110612020
FOR OFl'IC".E USE ONLY                                                          ~~                                                                                                                     JAN -7 2020
    RECEIPT #                     AMOUNT                                                  APPL YING IFP                                       1UOGE                                  MAG JUDGE
                          Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 8 of 9

                                                 . -, ,.j
                                                         . ·~~·
                                                                                                                                                                                               140 •.
                                    • "':. \                                                UNITEDSTATESDISTRICTCOURT
                                     \
                                          . 1,
                                               1
                                         ....' ·~
                                                    ~
                                               \;,. ~
                                                        ;Jv..;'\
                                                         'j
                                                    ;::._.>   '
                                                                             F~p THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                               -'-.f,;,.
                                                                                   ..
                                                                                                                                                                       20
                                         '"'                      .     . ..... ·:v ,              DESIGNATION FORM
                 $.\             (lo be 1.std by coimt'e/ or p1•0 u ploi11tiffto indicate 1/re catego1y ofthe c11se for Ille purpose of asstg11111ent 10 the approprfale cale1"lai)

                                                                              870 West Street Road, West Chester, PA 19382
 Address of Plamllff: _ _ __

 Address of Defendant:                                                                     1501 Yamato Road, Boca Raton, FL 33431
                                                                                                                                                                 --------------
 Place of Accident, Incident or Transaction. _ _ __                                                             Chester County, Pennsylvania

REL.A TED CASE, IF ANY:

CQse N u m b e r · - - - - - - - - - - - -                                                  1udge: ___ - - - - - - - - - - -                             Date Terminated

Civil cases are deemed related when Y11s is answered to any of the following questions:

 1.       Is this case related to property inc~uded in an urlier numbered suit pending or within one year.
          previously terminated action in this court?
                                                                                                                                                             YesO                    No~
2         Does !his cas~ involve the same issue of fact or grow out of the same transact1oil as a prior suil
          pending or within one yel\r previously terminated action in this court?
                                                                                                                                                            YesO                     No~
3         Does this case Involve Lhe va!id1ty or infringement of a patent already in suil or auy earlier
          numbered case pendi.ng or within one year previously terminated action of this court?
                                                                                                                                                            YcsO                     No~
4.       Is this case a second or successive habeas corpus, s
         case filed by the same i11d1v1dual?
                                                                                                                                                            YesO                     No~

: certify d1at, to my knowledge, the within case                                                    ot   .rcl•ted lo any case now pendinii or wt!hin one year previously tenninated action in
this courl except as noted above.
DATE:            01/06/20~_0_ _ __                                                                                                                                             83885
                                                                                                                                                                        AUor11ey l.D. #(if applicable)


CIVIL: (Pince 1             ./   h• one catecory o•ly)

                      Fet/eral Qrre•tr'on Cases:

                     Indemnity Contract, Manne Contract, and All Other Contracts                                     O      I.    Insura11co Contract and Other Contrncts
                     FELA
                     Jones Act-Personal Injury
                     Antitrust
                                                                                                                     B      2.
                                                                                                                            3.
                                                                                                                                  Airplane Person ii Injury
                                                                                                                                  Assault, Defamation
                                                                                                                                  Marine Perspnal !njury
                     Patent
                     Labor-Management Relations
                     C1v1l R1ghrs
                                                                                                                     §0 i:  7.
                                                                                                                                  Motor Vehi~le Personal Injury
                                                                                                                                  Other Personal ln;ury {Please specify):---------
                                                                                                                                  Products Li~bility
                     Habeas Corpt1s                                                                                  D s          Products Li~bility- Asbestos
                     Securities Acr(s) Cases                                                                         D 9          All other Diversity Cases
                     Social Security Review Cases                                                                                 {Pltasc s p e c i f y ) . - - - - - - - - - - - - - - - -
                     All other Federal Question Cases
                     (Please speciJY) - - - - - - - - - - - - -



                                                                                                   ARBlTRATIONCERTIFICATION                       ,
                                                                         rrhr cfler::t of lhis cenificalian is to remove 1/,e case from e/igi/'11/ity for e1rhitrutfo11.)

I, _____                                                              _ _ _,counsel of record or pro"' plaintiff, do hereby i:t!rtifjr •

'o
'.,"·''':m.\'.
                     Pursuai1t to Local Civil Rule 53.2, § J(c) (2), that to the best of my knowledge and belief, the dama)ics recoverable in this civil action case
                     exceed the Sl1m of $150,000 00 exclusive of interest and costs:
t"''f ;:,:·:1    1   Reliefo,ther than mo11etary damages is sought
~,      ',·_1                ,
  \7t~::
DATE:
                                                                                                 Allorney-at.1.aw I Pr:Se Plaintiff                                     Attorney /.D. II (if applicable)

NOTE. A              1r1a 1de novo wUl be a !rial by JUry only if !here has been compliance wilh F.R.C.P. 31

Civ 609 (.!/lDllJ

                                                                                                                                                                                  JAN -7 2020
Case 2:20-cv-00140-RBS Document 1 Filed 01/07/20 Page 9 of 9




 "!
                             IN THE UNITED STATES DISTRIC'I) COURT
                      FOR IBE EASTER'\! DISTRICT OF PEN.NSYLVANIA
                                                                     I
                     CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                                  CMLACTION
          Morgan Harris
                        v.                                                              20         14 0 •
           A.nT L:::..c and ADT LLC Protection                                    NO.
         · One Severance Pl an                                       ~
 Irj accordance with the Civil JustJ.ce Expense and Delay Reducti n Plan of this court, counsel for
 plaintiff shall complete a Case Management Track Designation F. rm in all civil cases at the time of
 filing the complaint and serve a copy on all defendants. (See§ l :03: ofthe plan set forth on the reverse
 side.of this form.) In the event that a defendant does not agretj with the plaintiff regarding said
 designation, tha.t defendant shall, with its first appearance, submit~ the clerk of court and serve on
 the plaintiff and all oti.er parties, a Case Management Track Desifllation Form specifying the track
 to. which ·.that d~fendant b.el.iev.es th. e case sh.ould be a.ssi.~ed. j
 $tui;c:r QNE OFT~ FOL.LP.WING C~SE MAN.!lG:fCME?'fl' TRACKS~
                                                                         I

 (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 throup § 2255.                             ( )
 (b) Social Security - Cases requesti.'lg review of a decis1on of the )Secretary of Health
       and Human Servic~ denying plaintiff Social Security Benefi~.                                  ( )
 (~) Arbitration- Cases required to be designated for arbitration mtder Local Civil Rule 53.2.
 (d) Asbestos - Cases involving claims for personal injury or prop4rty damage from
     exposure to asbestos.
 (e) Special Management- Cases that do not fall into tracks (a) thrpugh (d) that arc
   · commonly referred to as complex and that need special or intense management by
                                                                                                    fJ
     the court. (See reverse side of this form for a detailed explana~on of special
     management cases )                                                                              ( )
 (f) Standard Management - Cases that do not fall into any one of the other tracks.




 Date                           ~~w~                                Mqrgan Harris
                                                                        Attorney for
      610-430-8000                  610-696-6666                             mallen@lambmcerlane.com

 Tclephone                           FAX Number                                E~Mall   Address


 (Clv, 660) 10/02




                                                                                                               I
                                                                                                               I
                                                                                              JAN -7 2020      I
                                                                                                             I II
